Filed 2/18/21 P. v. Bolanos CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B301976
                                                           (Super. Ct. No. BA076004)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

OSCAR BOLANOS,

     Defendant and Appellant.


      Oscar Bolanos appeals a superior court order denying his
motion for a Franklin hearing (People v. Franklin (2016) 63
Cal.4th 261) following his conviction for voluntary manslaughter.
(Pen. Code, § 192, subd. (a).)1 We conclude, among other things,
that Bolanos is not entitled to a Franklin hearing. We affirm.2

         1   All statutory references are to the Penal Code.

        As the parties note, this was initially a Wende appeal.
         2

(People v. Wende (1979) 25 Cal.3d 436.) After our independent
review of the record, we determined Bolanos had raised arguable
issues in his in propria persona trial court brief and that he was
                               FACTS
       On January 26, 2018, Bolanos pled guilty to voluntary
manslaughter. He admitted that he used a firearm in the
commission of the offense. (§ 12022.5, subd. (a).) The trial court
sentenced him to an aggregate 15-year state prison term. He
received the high term of 11 years for the voluntary
manslaughter conviction plus a consecutive “four years for the
[section] 12022.5 allegation found to be true.”
       On September 16, 2019, Bolanos filed a “notice of motion
and motion for [a] baseline hearing pursuant to People v.
Franklin.” He alleged he was 24 years old at the time he
committed the offense. He claimed that because he was a youth
offender under the age of 25 at the time of the offense, he was
entitled to a Franklin hearing to present evidence of his “youth
characteristics and immaturity at the time of the offense [that]
may be available at his eventual parole hearing.” By citing
section 3051, he essentially contended that he could use the
evidence presented at a Franklin court hearing at a youth
offender parole hearing.
       The trial court denied the motion. It ruled that Bolanos
“does not fall within the scope of Franklin or the cases that
follow, therefore, the request is denied.”
                           DISCUSSION
                  The Right to a Franklin Hearing
       In People v. Franklin, supra, 63 Cal.4th at page 269, our
Supreme Court held that youthful offenders are entitled to a trial
court determination whether they were given “adequate
opportunity at sentencing to make a record of mitigating evidence

entitled to resolution of them. We consequently requested
further briefing by counsel.


                                2
tied to [their] youth.” These mitigating factors include the
youth’s “cognitive ability, character, and social and family
background at the time of the offense.” (Ibid.) This evidence may
be used for the record for an eventual youth offender parole
hearing. The Franklin defendant was 16 years old when he
committed first degree murder and he was sentenced to 50 years
to life in prison. The court remanded the case to the trial court to
determine if he had “an adequate opportunity to make a record”
that could eventually be considered by the parole board. (Id. at
pp. 286-287.)
        In Franklin, the court noted that Senate Bill No. 260 was
passed “to bring juvenile sentencing into conformity with”
decisions such as Graham v. Florida (2010) 560 U.S. 48 [176
L.Ed.2d 825]. (People v. Franklin, supra, 63 Cal.4th at p. 277.)
“At the heart of Senate Bill No. 260 was the addition of section
3051, which requires the Board to conduct a ‘youth offender
parole hearing’ during the 15th, 20th, or 25th year of a juvenile
offender’s incarceration.” (Ibid.) “The statute establishes what
is, in the Legislature’s view, the appropriate time to determine
whether a juvenile offender has ‘rehabilitated and gained
maturity’ . . . so that he or she may have ‘a meaningful
opportunity to obtain release.’ (§ 3051, subd. (e).)” (Id. at p. 278.)
        Section 3051, subdivision (b)(1) provides, “A person who
was convicted of a controlling offense that was committed when
the person was 25 years of age or younger and for which the
sentence is a determinate sentence shall be eligible for release on
parole at a youth offender parole hearing during the person’s 15th
year of incarceration.” (Italics added.)
        Under this statute, Bolanos is a youthful offender who
received a substantial determinate sentence. But his claim that




                                  3
he is entitled to a Franklin court hearing to present youth
mitigating evidence at a “youth offender parole hearing” is not
authorized by this statute. The statute provides a youth offender
parole hearing for defendants during their 15th year of
incarceration. But because Bolanos’s sentence is 15 years, he will
receive a parole hearing before that 15-year period. This
statutory scheme was enacted for the benefit of youth offenders
who serve much longer determinate sentences than Bolanos.
“Put simply, within this statutory framework, if a prisoner’s first
parole hearing is not a youth offender parole hearing, then the
prisoner does not receive a youth offender parole hearing.” (In re
Brownlee (2020) 50 Cal.App.5th 720, 725.) Consequently,
Bolanos’s claim that he is entitled to a Franklin hearing to
present evidence in court for an eventual youth offender parole
hearing is not authorized within the statutory framework. (Ibid.)
       We also conclude that depriving Bolanos of a Franklin
hearing does not violate his right to equal protection. “The first
step in an equal protection analysis is to determine whether the
defendant is similarly situated with those who are entitled to”
the benefit provided under law. (People v. Cervantes (2020) 44
Cal.App.5th 884, 888.) Bolanos is not similarly situated with
defendants who receive a Franklin hearing. In fact, he is in a
better position because he receives his parole hearing before they
do. The Legislature’s decision to provide the youth offender
parole hearing at the 15-year period of incarceration, and not
earlier, is not constitutionally infirm. It “falls within the
Legislature’s ‘line-drawing’ authority as a rational choice that is
not constitutionally prohibited.” (Cervantes, at p. 888) “When
the Legislature reforms one area of the law, it is not required to
reform other areas of the law.” (Ibid.) “It may elect to make




                                4
reforms ‘ “ ‘one step at a time, addressing itself to the phase of the
problem which seems most acute to the legislative mind.’ ” ’ ”
(Ibid.) Here the statutory framework was rationally designed to
provide a benefit to youth offenders who serve much longer
sentences than Bolanos.
        Moreover, the statutory framework provides an adequate
remedy for Bolanos. Although Bolanos will not have a Franklin
court hearing to present youth offender mitigation evidence, he
still retains a right to present that evidence in another forum – at
his parole hearing. (§ 4801, subd. (c).) As a youth offender, he is
“entitled to have ‘the board, in reviewing [the] prisoner’s
suitability for parole pursuant to section 3041.5, . . . give great
weight to the diminished culpability of juveniles as compared to
adults, the hallmark features of youth, and any subsequent
growth and increased maturity of the prisoner in accordance with
relevant case law.’ (§ 4801, subd. (c).) This is true because
section 4801, subdivision (c) is not limited to youth offender
parole hearings–it applies to all parole hearings.” (In re
Brownlee, supra, 50 Cal.App.5th at p. 725.) Under section 4801,
subdivision (c), the parole board has a duty to consider Bolanos’s
youth mitigation evidence. The trial court did not err.
                            DISPOSITION
        The order is affirmed.
        NOT TO BE PUBLISHED.

                                      GILBERT, P. J.
We concur:



             YEGAN, J.                TANGEMAN, J.




                                  5
                   Douglas W. Sortino, Judge

             Superior Court County of Los Angeles

                ______________________________



      Johanna Pirko, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Paul M. Roadarmel, Jr.,
Deputy Attorneys General, for Plaintiff and Respondent.




                               6